DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on February 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1, 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 44 has been used to designate both a “bottom surface” (Fig. 1, [0028]) and a “movable cutting arrangement” (Figs. 6-7, [0029]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0022], “training edge” should read “trailing edge”.  
Appropriate correction is required.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-5, the limitation reciting “double-sided releasable adhesive labels” is indefinite because it is not clear what structure is being claimed. The term “label” generally suggests a structure comprising a substrate with an adhesive layer backing. It is not clear if “double-sided releasable adhesive label” means that the layer structure is adhesive/substrate/adhesive, and whether this structure can still be considered a label, or if “double-sided releasable adhesive label” means that the label is releasable from both surfaces such that the layer structure is release coating/substrate/adhesive/release coating.
It is not clear what is meant by “double-sided releasable labels” and what structure is required by this limitation because the usage of the term “label” does not agree with the conventional definition, and the specification does not provide any clarification. Absent a clear definition in the specification for the term “double-sided releasable label”, this limitation is interpreted to include any double-sided releasable adhesive material for the purposes of applying prior art.

Regarding claims 4 and 5, the limitation reciting “wherein the double-sided releasable adhesive labels are part of an array of such labels configured to be released as a group from a second label web having longitudinally spaced arrays of the double-
Claim 3 sets forth that the double-sided releasable adhesive labels serve to form an adhesive bond between the core and the underside of the substrate. However, claim 4 appears to require that the double-sided adhesive labels are also attached to a substrate web of a second label web. It is not clear how the double-sided releasable adhesive labels can be simultaneously attached to the tubular core, the underside of the first label web substrate, and the second label web substrate.
Furthermore, it is unclear what the relationship is between the roll of label web as recited by independent claim 1 and the second label web recited in claim 4. Paragraphs [0025]-[0032] of the instant specification detail the process of forming a roll of label web, including the following steps:
Placing a tubular core (14B) onto a spindle (28) [0025].
Collecting a plurality of double-sided adhesive labels (32) from a second label web (36) [0026].
Attaching said double-sided adhesive labels (32) to the core (14B) [0027].
Contacting the bottom surface (41) of a first label web (12) with said double-sided adhesive labels (32) in order to adhere the substrate (16) of the first label web to the core (14B) [0028].
Wrapping the trailing end (46) of the first label web (12) around the core (14B) to enhance bonding strength [0031].
Winding of the first label web (12) around the core (14B) to produce the roll (10B) [0032].
Looking in particular at step b. in the procedure above, the second label web does not appear to be a structural component of the claimed roll of label web recited in the preamble of each of claims 1-6. Rather, the second label web appears to be a component of a different roll of label web, which supplies the double-sided releasable adhesive labels for use in attaching the first label web to the roll of label web as recited in claim 3 (see also paragraph [0010] in the instant specification: “The adhesive tabs are provided from a second label web…”). Therefore, the second label web does not appear to further limit the structure of the roll of label web recited by independent claim 1.
Based on its dependency on claim 4, the limitations of claim 5 are also indefinite because it is not clear what structure is being claimed. Due to the indefiniteness of claims 4 and 5, the metes and bounds of the claim are not able to be determined and therefore, prior art is unable to be applied.
Regarding claims 2, 3, and 6, there is insufficient antecedent basis for the limitations reciting “the leading and trailing ends” in line 2 of claim 2, “the trailing end” in line 1 of claim 3, and “the leading end” and “the completed roll” in lines 1 and 2 of claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuguchi (JP 2001-163490, machine translation via EPO provided).
Regarding claim 1, Matsuguchi teaches a web roll (20; roll of label web) comprising a length of first label web (3; web) having a plurality of longitudinally spaced adhesive-backed labels (5; labels) removably attached to a substrate (4; base material) wound around a tubular core (14; winding core) (Fig 1, [0002], [0009]).
The limitation reciting “wound around a tubular core in such a manner that a first and last label of the first label web are fully intact and usable” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure of the product. The limitation also appears to be a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Matsuguchi teaches the structure of the roll of label web as recited by independent claim 1.
Nevertheless, Matsuguchi also teaches the web being removably attached to the winding core such that the web is detached from the core at the end of transfer, allowing the web to be used up to the end without causing a feed error ([0005]-[0007]).
Regarding claim 2, Matsuguchi teaches all of the limitations of claim 1 above and, as noted above, teaches the labels being disposed in a longitudinally spaced manner from one another along the first label web (Fig. 1).
The limitation reciting “the leading and trailing ends of the first label web are cut between successive labels such that the first and last labels of the first label web are complete” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure of the product. The limitation also appears to be a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because the prior art Matsuguchi teaches the structure of the roll of label web having longitudinally spaced labels as recited by independent claim 1.
Regarding claim 3, Matsuguchi teaches all of the limitations of claim 1 above and further teaches wherein a trailing end of the first label web is attached to the core prior to winding using one or more double-sided releasable adhesive labels (22; double-
It is noted that the limitations reciting “prior to winding” in line 2 and “during winding of the roll” in line 5 are method limitations and do not determine the patentability of the product. Furthermore, the limitations reciting “to form a removable adhesive bond” in line 3 and “can pull free from the core for printing of the last label on the first label web” in lines 5-6 are considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure of the product.
Nevertheless, Matsuguchi also teaches that the web is removably attached to the winding core such that the web breaks away from the weak adhesive layer so that it can be used up to the vicinity of the transfer end (trailing end) without causing a feed error [0007].

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walliser (US 4,950,518).
Regarding claim 1, Walliser teaches a roll of label web (10; core for spooling strips of labels) comprising a length of first label web (28; strip of labels) having a plurality of longitudinally spaced adhesive-backed labels (32; adhesive and 33; labels) removably attached to a substrate (31; liner) wound around a tubular core (11; cylindrical tube) (Abstract; Fig 5; col 3, Ln 3-11; col 4, Ln 17-33).
The limitation reciting “wound around a tubular core in such a manner that a first and last label of the first label web are fully intact and usable” is considered functional 
Nevertheless, Walliser also teaches the label web being wound around the core in such a manner to permit release of the web without damaging the web itself, thus addressing the same problem as the instant invention (col 2, Ln 3-45).
Regarding claim 2, Walliser teaches all of the limitations of claim 1 above and, as noted above, teaches the labels being disposed in a longitudinally spaced manner from one another along the first label web (Fig. 5; col 4, Ln 21-22).
The limitation reciting “the leading and trailing ends of the first label web are cut between successive labels such that the first and last labels of the first label web are complete” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure of the product. The limitation also appears to be a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuguchi (JP 2001-163490, machine translation via EPO provided) as applied to claim 1 above, and further in view of Lindberg et al. (US 2016/0107859) and Elsner (US 5,555,978).
Regarding claim 6, Matsuguchi teaches all of the limitations of claim 1 above but does not expressly teach a leading end of the label roll being affixed to the roll of label web. However, in the analogous art of wound web rolls, Lindberg et al. teaches a method of securing a trailing end (14’; leading end) of a web (14; first label web) to a surface (14.4) of the completed web roll with at least one attachment article (30; removable adhesive tabs) having an adhesive surface which extends over the trailing end of the web and onto the roll surface (Abstract, Fig. 2, [0003]-[0004], [0095]). Lindberg et al. further teaches that the trailing end must be secured on the surface of the roll so that the roll will not unwind or become loose [0087]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web roll of Matsuguchi by using an attachment article to seal the completed roll as taught by Lindberg et al. in order to prevent the roll from unwinding or becoming loose. Furthermore, it would have been 
Although Lindberg et al. suggests selecting as the attachment article an adhesive tape of varying adhesive quality or dimensions depending on the type of the web in the roll and to achieve a desired amount of angular coverage of the tape on the roll ([0098]-[0099]), Matsuguchi in view of Lindberg et al. does not expressly teach the attachment articles being removable.
However, in the analogous art of wound web rolls, Elsner teaches a length of web material (14) wound around a cylindrical core (12), wherein a free end (16; leading end) of the web material is secured to the roll by an adhesive closure strip (18; removable adhesive tabs) having a low peel strength adhesive (22) in order to prevent inadvertent unwinding of the free end while facilitating easy removal of the strip from the roll without damaging the web material (col 2, Ln 7-9; col 2, Ln 44-62; col 3, Ln 15-21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roll closure mechanism of Matsuguchi in view of Lindberg et al. by using an adhesive having low peel strength in order to secure the roll from unwinding while also facilitating easy removal of the attachment articles without damaging the contents of the web material, as taught by Elsner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Werner et al. (WO 2016/066617) teaches a roll of material equipped with double-sided adhesive tape so that one side of the adhesive tape adheres to inner rod, while the other side has a lower adhesive force and can be easily peeled off from the underlying web of material ([0037], [0112]). Wimmer et al. further teaches this mode of operation reducing the need for operator intervention, thus enabling a more automated process [0038].
Ewert et al. (US 2016/0217714) teaches a label roll with a blank leader, wherein the leading edge of the roll includes no labels to enable easier mounting of the carrier material onto a printing machine (Abstract, Figs. 1-3).
Michal et al. (US 5,030,311) teaches a method for taping lead and tail ends of a web during winding onto a core (Figs. 1-2).
Okuda et al. (JP 2004-292066) teaches a structure for fastening a label web (10) to a core (20) using a releasable adhesive (30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785